Exhibit 10.4

FOURTH AMENDMENT TO THE AMENDED AND RESTATED LIMITED

PARTNERSHIP AGREEMENT

OF

DCT INDUSTRIAL OPERATING PARTNERSHIP LP,

A Delaware limited partnership

This Fourth Amendment (the “Amendment”) to the Amended and Restated Limited
Partnership Agreement (the “Agreement”) of DCT Industrial Operating Partnership
LP, a Delaware limited partnership (the “Partnership”), dated as of October 10,
2006, as amended to date, is made and entered into as of December 1, 2008 by DCT
Industrial Trust Inc., a Maryland corporation, as General Partner (the “General
Partner”).

RECITALS

WHEREAS, the General Partner desires to amend the Agreement, pursuant to Article
11 thereof, as set forth below; and

WHEREAS, all capitalized terms used but not defined in this Amendment shall have
the meanings ascribed to such terms in the Agreement;

NOW, THEREFORE, the Agreement shall be amended as follows:

1. Section 2 of the Agreement is amended to add the following as Section 2.7:

“2.7 UCC Article 8 Election. All Partnership Interests shall be securities
within the meaning of, and governed by, (i) Article 8 of the Delaware Uniform
Commercial Code and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction.”

2. Section 10.6(a) of the Agreement is amended and restated in its entirety as
follows:

“(a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall deliver to each
Limited Partner a quarterly report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal quarter,
presented in accordance with generally accepted accounting principles. As soon
as practicable after the close of each fiscal year, the General Partner shall
deliver to each Limited Partner an annual report containing financial statements
of the Partnership, or of the General Partner if such statements are prepared
solely on a consolidated basis with the General Partner, for such fiscal year,
presented in accordance with generally accepted accounting principles. The
annual financial statements shall be audited by accountants selected by the
General Partner. The reports required to be delivered hereunder shall be
delivered by regular U.S. mail or any other means reasonably likely to result in
each Limited Partner receiving such reports, as



--------------------------------------------------------------------------------

determined by the General Partner in its sole discretion; provided that,
notwithstanding the foregoing, to the extent the General Partner or the
Partnership is subject to periodic reporting requirements under the Securities
Exchange Act of 1934, as amended, and files the quarterly and annual reports
required thereunder within the time periods provided for the filing of such
reports, including any permitted extensions, the General Partner shall be deemed
to have complied with the foregoing requirements of this Section 10.6(a) without
taking any further actions to deliver the reports referenced herein.”

3. All other terms and conditions of the Agreement, as amended, shall be
unchanged and remain in full force and effect.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner executed this Amendment as of the day
and year first above written.

 

GENERAL PARTNER: DCT INDUSTRIAL TRUST INC. By:  

/s/ Philip L. Hawkins

  Philip L. Hawkins   Chief Executive Officer